Exhibit 10.3

 

LOCK-UP AGREEMENT

 

April 28, 2020

 

Re: Securities Purchase Agreement Dated April 28, 2020 (the “Purchase
Agreement”) among the Company and the Purchasers (as defined in the Purchase
Agreement)

 

Ladies and Gentlemen:

 

The undersigned irrevocably agrees with the Company that, from the date hereof
until twelve (12) months following April 28, 2020, the undersigned will not
offer, sell, contract to sell, hypothecate, pledge or otherwise dispose of (or
enter into any transaction which is designed to, or might reasonably be expected
to, result in the disposition (whether by actual disposition or effective
economic disposition due to cash settlement or otherwise) by the undersigned or
any Affiliate (as defined in the Purchase Agreement) of the undersigned or any
person in privity with the undersigned or any Affiliate of the undersigned),
directly or indirectly, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), with
respect to, any shares of common stock of the Company or securities convertible,
exchangeable or exercisable into, shares of common stock of the Company
beneficially owned, held or hereafter acquired by the undersigned (the
“Securities”). Beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act. In order to enforce this covenant, the
Company shall impose irrevocable stop-transfer instructions preventing the
transfer agent of the Company from effecting any actions in violation of this
letter agreement.

 

The undersigned acknowledges that the execution, delivery and performance of
this letter agreement is a material inducement to each Purchaser to perform
under the Purchase Agreement and that each Purchaser (which shall be a third
party beneficiary of this letter agreement) and the Company shall be entitled to
specific performance of the undersigned’s obligations hereunder. The undersigned
hereby represents that the undersigned has the power and authority to execute,
deliver and perform this letter agreement, that the undersigned has received
adequate consideration therefor and that the undersigned will indirectly benefit
from the closing of the transactions contemplated by the Purchase Agreement.

 

This letter agreement shall be construed and enforced in accordance with the
laws of the State of New York without regard to the principles of conflict of
laws. The undersigned hereby irrevocably submits to the exclusive jurisdiction
of the United States District Court sitting in the Southern District of New York
and the courts of the State of New York located in Manhattan, for the purposes
of any suit, action or proceeding arising out of or relating to this letter
agreement, and hereby waives, and agrees not to assert in any such suit, action
or proceeding, any claim that (i) it is not personally subject to the
jurisdiction of such court, (ii) the suit, action or proceeding is brought in an
inconvenient forum, or (iii) the venue of the suit, action or proceeding is
improper. The undersigned hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
receiving a copy thereof sent to the Company at the address in effect for
notices to it under the Purchase Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. The
undersigned hereby waives any right to a trial by jury. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. The undersigned agrees and understands that this letter
agreement does not intend to create any relationship between the undersigned and
each Purchaser and that no issuance or sale of the Securities is created or
intended by virtue of this letter agreement. 

 

This letter agreement shall be binding on successors and assigns of the
undersigned with respect to the Securities and any such successor or assign
shall enter into a similar agreement for the benefit of the Purchasers.

 

*** SIGNATURE PAGE FOLLOWS***

 

 

 

 

 

This letter agreement may be executed in two or more counterparts, all of which
when taken together may be considered one and the same agreement.

 

  Signature         Print Name         Position in Company, if any       Address
for Notice:                           Number of shares of Common Stock  

 

   Number of shares of Common Stock underlying subject to warrants, options,
debentures or other convertible securities

 

By signing below, the Company agrees to enforce the restrictions on transfer set
forth in this letter agreement.

 

UPPERCUT BRANDS, INC.         By:                Name:     Title:    

 

 

 



 

